Per Curiam.

We concur in the board’s findings and recommendation as herein modified. Accordingly, we suspend respondent from the practice of law for six months; however, the suspension is stayed so long as no disciplinary complaints against respondent are certified to the board by a probable cause panel within the six-month period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Resnick and Pfeifer, JJ., concur.
Wright and F.E. Sweeney, JJ., dissent and would suspend respondent for six months without a stay.